Citation Nr: 0126714	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  00-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2000 by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends, essentially, that his service-connected 
bronchial asthma is more severe than as indicated by the 60 
percent rating currently assigned therefor, and that an 
increased rating for this disability is warranted.  He also 
alleges that this disorder renders him unemployable, and that 
TDIU benefits should be assigned.

A review of the veteran's claims file reveals that he was 
most recently accorded an examination by VA more than seven-
and-half years ago, in April 1994.  The Board is of the 
opinion that the report of a contemporaneous VA medical 
examination, setting forth the current state of his 
disability, and including opinions by the examiner as to the 
degree to which that disability impairs the veteran's ability 
to secure and maintain gainful employment, would be helpful.

In addition, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA have recently been 
promulgated by VA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
The provisions of these regulations apply to any claim for 
benefits received by the VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of that the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA and the 
recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  This development is 
identified above, and set forth in detail below.  However, it 
is the RO's responsibility to ensure that all appropriate 
development, to include any development not discussed herein, 
is undertaken in this case. 

This case is accordingly REMANDED for the following:

1.  The RO should inquire of the veteran 
as to where he has received treatment for 
his respiratory condition since January 
2001.  After obtaining any necessary 
releases from the veteran, the RO should 
obtain the records of treatment for 
association with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA respiratory system 
examination in order to ascertain the 
nature and severity of his bronchial 
asthma.  All tests indicated, to include 
pulmonary function testing are to be 
conducted at this time.  In addition, the 
examiner should set forth specific 
findings as to whether the veteran's 
bronchial asthma, in and of itself, 
renders him unable to secure and maintain 
substantially gainful employment.  The 
examiner must set forth for the record a 
list of the medications prescribed for 
the respiratory disorder and it should be 
specified whether the veteran requires 
the daily use of systemic high dose 
corticosteroids or immuno-suppressive 
medications.  All findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
the examination report.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination. 

3.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a)), 
are fully complied with and satisfied.

4.  The RO should then readjudicate the 
veteran's claim for an increased rating 
for service-connected bronchial asthma.  
At this time, the RO should also 
adjudicate his claim for TDIU benefits, in 
light of action taken pursuant to his 
claim for an increased rating for 
bronchial asthma.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



